Case 1:19-cv-00717-PLM-PJG ECF No. 12, PageID.1309 Filed 04/22/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


 ROBERT HALLMAN,

        Petitioner,
                                                    Case No. 1:19-cv-717
 v.
                                                    HONORABLE PAUL L. MALONEY
 RANDEE REWERTS,

       Respondent.
 ____________________________/

                                        JUDGMENT

      In accordance with the Order entered this date:

      IT IS HEREBY ORDERED that Judgment is entered.



Dated: April 22, 2021                                     /s/ Paul L. Maloney
                                                         Paul L. Maloney
                                                         United States District Judge
